DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Applicant’s amendment filed 3/20/22 is acknowledged.  Claims 1,5 and 8 are pending. 
Response to Arguments
Applicant's arguments filed 3/20/2022 have been fully considered but they are not persuasive. Applicant’s argument that the body (33) of reference to Ichiyanagi is not a box shaped container body (pages 2-3, applicant’s remark), has been carefully considered but is not found to be persuasive.  Since applicant has not defined of a box shape, the Office has interpreted the limitation as claimed in which the box shape is a shape that has a plurality of surface walls surrounding a cavity.  Reference to Ishiyanagi discloses (figure 12) that the body (33) has a plurality of peripheral walls surrounding a cavity (empty space within).  Therefore, the body (33) is reasonably to read on the box-shaped container body.  Applicant’s further argument that reference to Ichiyanagi does not disclose that the channels are formed in a same diagonal direction in a surface finishing manner on the top surfaces of the surfaces walls (page 3, applicant’s remark), has been carefully considered but is not found to be persuasive.  Ichiyanagi discloses (figure 12) that the some of the channels (55) are formed in a same diagonal direction in a surface finishing manner on the top surface of the body 33) (channels 55 are parallel and  inclined in a diagonal direction). (figure 12 and paragraph 84). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiyanagi Shigeji (JP02007093025A), hereinafter Ichiyanagi.  Regarding claim 1,   Ichiyanagi discloses (figures 1-12) an enclosed heat sink (1) with a brazed structure, comprising a first brazing plane formed by a top surface of a first brazing body (33) and a second brazing plane formed by a bottom surface of a second brazing body (31), the first brazing plane and the second brazing plane being pressed and brazed together, so that the first brazing body (33) and the second brazing body  (32) enclose a cavity (see figures 2- 3); wherein the first brazing body (33, figure 12) is a box-shaped container body that is surrounded by a plurality of surface walls (the box shape is interpreted to be a shape that has a plurality of surface walls surrounding a cavity as claimed, Figure 12 discloses that the body 33 has a plurality of  peripheral  walls surrounding a cavity) , and the first brazing plane is jointly formed by top surfaces of the surface walls, wherein a plurality of channels (55) are surface finishing line structures formed in a same diagonal direction in a surface finishing manner on the top surface of the surface walls, and a surface finishing line angle between the surface finishing structure and a long side of each of the surface walls is an acute angle. (figure 12 and paragraph 84 discloses that parallel grooves (55) are inclined at a diagonal direction forming an acute angle with respect to the long side of the peripheral wall of 33). 
Regarding claim 5, Ichiyanagi further discloses (figure 10) that  the second brazing body (32) is a cover body. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi in view of Kato et al. (JP 410246592A).  Ichiyanagi substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a surface roughness of the first brazing plane is from 3.2 to 6.4 microns.  Kato discloses (figure 4) a brazing surface that has a surface roughness of the brazing plane is 5 microns (depth of the channel), which is within the claimed range for a purpose of enhancing the brazing bonding between the two bodies. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kato’s teaching in Ichiyanagi’s device for a purpose of enhancing the brazing bonding between the two bodies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763